DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 11/2/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leobandung (US pat 9997413).
With respect to claim 1, Leobandung teach a semiconductor device structure comprising at least (see figs. 1-24 and associated text): 
a first vertical transport field effect transistor (VTFET) (structure below 60S) comprising at least a first gate structure 44,46 having a first gate length (lateral distance from the fin); and 
a second VTFET (structure above 60S) stacked on the first VTFET and comprising at least a second gate structure 74,76 having a second gate length that is less than the first gate length.  
With respect to claim 2, Leobandung teach a gate contact 92 formed in contact with a portion of the first gate structure and a portion of the second gate structure.  
With respect to claim 3, Leobandung teach each of first VTFET and the second VTFET further comprises: a bottom source/drain layer 34P, 54, 64, in contact with sidewalls of a semiconductor fin 20,36,42, etc; and a bottom insulating layer 40, 70 in contact with the bottom source/drain layer and sidewalls of the semiconductor fin.  
With respect to claim 4, Leobandung teach the first gate structure is formed in contact with the bottom insulating layer and semiconductor fin of the first VTFET, and wherein the second gate structure is formed in contact with the bottom insulating layer and semiconductor fin of the second VTFET.  
With respect to claim 5, Leobandung teach the first VTFET further comprises a top insulating layer 50S formed on and in contact with at least the first gate structure, and a top source/drain layer 54,64 formed on and in contact with at least the semiconductor fin of the first gate structure, wherein the second VTFET further comprises a top insulating layer 80 formed on and in contact with at least the second gate structure, and a top source/drain layer 82 formed on and in contact with at least the semiconductor fin of the second gate structure.  
With respect to claim 6, Leobandung teach the first VTFET and the second VTFET comprise one of a same doping type or a different doping type.  


Claim(s) 8-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leobandung (US pat 9997413).
With respect to claim 8, Leobandung teach a semiconductor device structure comprising at least (see figs. 1-24 and associated text): 
a first vertical transport field effect transistor (VTFET) (structure below 60S) comprising at least a first gate structure 44,46 having a first gate length; 
a second VTFET(structure above 60S) stacked on the first VTFET and comprising at least a second gate structure 74,76 having a second gate length that is less than the first gate length; and 
a gate contact that 92 connects the first gate structure to the second gate structure.  
With respect to claim 9, Leobandung teach a gate contact formed in contact with a portion of the first gate structure and a portion of the second gate structure.  
With respect to claim 10, Leobandung teach each of first VTFET and the second VTFET further comprises: a bottom source/drain layer 34P,54,64 in contact with sidewalls of a semiconductor fin 20,36,42, etc ; and a bottom insulating layer 40,70 in contact with the bottom source/drain layer and sidewalls of the semiconductor fin.  
With respect to claim 11, Leobandung teach the first gate structure is formed in contact with the bottom insulating layer and semiconductor fin of the first VTFET, and wherein the second gate structure is formed in contact with the bottom insulating layer and semiconductor fin of the second VTFET.  
With respect to claim 12, Leobandung teach the first VTFET further comprises a top insulating layer 50S formed on and in contact with at least the first gate structure, and a top source/drain layer 54,64 formed on and in contact with at least the semiconductor fin of the first gate structure, wherein the second VTFET further comprises a top insulating layer 80 formed on and in contact with at least the second gate structure, and a top source/drain layer 82 formed on and in contact with at least the semiconductor fin of the second gate structure.  
With respect to claim 13, Leobandung teach the first VTFET and the second VTFET comprise one of a same doping type or a different doping type.  


Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leobandung (US pat 9997413).
With respect to claim 15, Leobandung teach an integrated circuit comprising at least (see figs. 1-24 and associated text): 
a stacked vertical transport field effect transistor (VTFET) device, wherein the stacked VTFET device 44,46 comprises a first vertical transport field effect transistor (VTFET) comprising at least a first gate structure having a first gate length; and 
a second VTFET 74,76 stacked on the first VTFET and comprising at least a second gate structure having a second gate length that is less than the first gate length.  
With respect to claim 16, Leobandung teach a gate contact 92 formed in contact with a portion of the first gate structure and a portion of the second gate structure.  
With respect to claim 17, Leobandung teach a bottom source/drain layer 34P in contact with sidewalls of a semiconductor fin; and a bottom insulating layer 40 in contact with the bottom source/drain layer and sidewalls of the semiconductor fin.  
With respect to claim 18, Leobandung teach the first gate structure is formed in contact with the bottom insulating layer and semiconductor fin of the first VTFET, and wherein the second gate structure is formed in contact with the bottom insulating layer and semiconductor fin of the second VTFET.  
With respect to claim 19, Leobandung teach the first VTFET further comprises a top insulating layer 50S formed on and in contact with at least the first gate structure, and a top source/drain layer 54,64 formed on and in contact with at least the semiconductor fin of the first gate structure, wherein the second VTFET further comprises a top insulating layer 80 formed on and in contact with at least the second gate structure, and a top source/drain layer 82 formed on and in contact with at least the semiconductor fin of the second gate structure.  
With respect to claim 20, Leobandung teach the first VTFET and the second VTFET comprise one of a same doping type or a different doping type. 
 
Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814